Woods, C. J.,
delivered the opinion of the court.
The only question presented by this appeal is as to the effect *63of a deed to tlie land in controversy made by Gwin and Hemingway, levee commissioners, to E. C. Gordon, in the year 1881, viewed in the light of section 1, chapter 23, laws of 1888. The deed from the levee commissioners does not show when, or by what particular sale, the title to the land was acquired by the levee board, and in the case of the National Bank of the Republic v. The Louisville, New Orleans & Texas Railway, 72 Miss., 447, this court, in construing the third section of this chapter 23, laws of 1888, held that the auditor’s deed to purchasers of levee lands, though declared to be evidence of paramount title, did not operate to absolve such purchasers from pointing out the particular title by which the state claimed. That opinion governs the case in hand. We can add nothing to the reasoning employed in the opinion named, and we shall not mar its symmetry by making quotations from it.

Affirmed.